UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 ESSEX ELECTRO ENGINEERS, INC.,              )
                                             )
                        Plaintiff,           )
                                             )
              v.                             )     Civil Case No. 09-372 (RJL)
                                             )
 UNITED STATES SECRETARY OF                  )
 THE ARMY,                                   )
                                             )
                    Defendant.               )

                                     FINAL JUDGMENT

     ~~      reasons set forth in the Memorandum Opinion entered this date, it is this

%'JarofFebruary, 2010, hereby

      ORDERED that the defendant's Motion for Summary Judgment [# 13] is

GRANTED; and it is further

      ORDERED that the plaintiffs Cross-Motion for Summary Judgment [#15] is

DENIED; it is further

      ORDERED that the above-captioned case be DISMISSED with prejudice.

      SO ORDERED.




                                                 United States District Judge